             Case 3:20-cv-00091-JR         Document 1        Filed 01/15/20   Page 1 of 7




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Connie Ann Anderson

                                 UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON – PORTLAND DIVISION


                                                 CASE NO. _________________
CONNIE ANN ANDERSON,

                          Plaintiff,             PLAINTIFF’S COMPLAINT FOR DAMAGES:

        v.
                                                      1. Violation of the Telephone Consumer
CITIBANK, National Association,                          Protection Act

                          Defendant.

        COMES NOW Plaintiff, Connie Ann Anderson (“Plaintiff” or “Anderson”), an individual,

based on information and belief, to allege as follows:

                                            INTRODUCTION

        1.      This is an action for damages brought by an individual consumer for Defendant’s

violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),

which prohibits the use of automated dialing equipment when making calls to consumers.

        2.       Plaintiff brings this action against Defendant Citibank, National Association

(“Defendant” or “Citibank”) for its abusive and outrageous conduct in connection with debt

collection activity.

        3.      While many violations are described below with specificity, this Complaint alleges

violations of the statutes cited in their entirety.


 Page 1 of 7                              Plaintiff’s Complaint               Case No. ___________
              Case 3:20-cv-00091-JR       Document 1       Filed 01/15/20    Page 2 of 7




         4.      The TCPA was designed to prevent calls like the ones described herein, as well as

protect the privacy of citizens like Plaintiff and, by enacting the TCPA, Congress intended to give

consumers a choice as to how corporate entities may contact them and to prevent the nuisance

associated with automated or prerecorded calls.

                                      JURISDICTION & VENUE

         5.      This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C.

§ 227.

         6.      This venue is proper pursuant to 28 U.S.C. §1391(b).

                                      GENERAL ALLEGATIONS

         7.      Plaintiff, Connie Ann Anderson, is an individual residing in the state of Oregon and

is a “debtor.”

         8.      At all relevant times, Defendant Citibank, National Association engaged, via mail,

email, and telephone, in the business of collecting a debt from Plaintiff; specifically, a “consumer

debt.”

         9.      At all relevant times, Defendant acted as a “debt collector.”

         10.     Plaintiff had taken out an unsecured loan with Citibank in approximately June of

2012.

         11.     The loan Plaintiff took from Defendant Citibank was extended primarily for

personal, family, or household purposes and is therefore a “debt.”

         12.     Defendant Citibank has been attempting to collect on a debt that originated from

monetary credit that was extended primarily for personal, family, or household purposes and was

therefore a “consumer credit transaction.”

         13.     Because Plaintiff, a natural person, is allegedly obligated to pay money to




 Page 2 of 7                             Plaintiff’s Complaint                   Case No. ___________
          Case 3:20-cv-00091-JR          Document 1        Filed 01/15/20     Page 3 of 7




Defendant Citibank arising from what Plaintiff is informed and believes was a consumer credit

transaction, the money allegedly owed constitutes a “consumer debt.”

       14.     Plaintiff is informed and believes that Defendant is one who regularly collects or

attempts to collect debts on behalf of itself and is therefore a “debt collector.”

       15.     Plaintiff’s account was an unsecured loan and Plaintiff began making payments on

the account.

       16.     Plaintiff began making payments on the loan before she became financially unable

to keep up with the monthly payments.

       17.     Defendant Citibank began contacting Plaintiff in or about November of 2019 to

inquire about the status of the loan and to collect on the payments that were no longer being made.

       18.     Plaintiff retained counsel to assist in dealing with the Citibank debt and to seek

some type of financial relief.

       19.     Counsel for Plaintiff sent a letter of revocation to Citibank on or about October 30,

2019 (the “Letter of Revocation”).

       20.     Plaintiff informed Citibank, through her Letter of Revocation, that she was

revoking her consent, if it was previously given, to be called on her telephone.

       21.     Plaintiff was frustrated that Citibank continued to make unsolicited calls to her

cellular telephone after contacting Citibank to revoke her consent.

       22.     Plaintiff denies that she ever gave her express consent to be contacted on her

cellular telephone by automatic dialing machines and pre-recorded messages.

       23.     Defendant Citibank continued to contact Plaintiff between approximately

November 5, 2019 and November 11, 2019; the type of contact was through phone calls to Plaintiff

on her cellular telephone.




 Page 3 of 7                             Plaintiff’s Complaint                Case No. ___________
           Case 3:20-cv-00091-JR           Document 1       Filed 01/15/20   Page 4 of 7




        24.     Despite notice being sent, Defendant continued to contact Plaintiff on her cellular

telephone regarding collection of her outstanding debt.

        25.     Citibank ignored Plaintiff’s letter of representation and continued to contact her for

at least six (6) days following receipt of Plaintiff’s letter.

        26.     Despite being aware of Plaintiff’s Letter of Revocation, Citibank continued to

contact Plaintiff on her cellular telephone.

        27.     Citibank’s calls were frequent in nature and continued despite receiving written

confirmation that Plaintiff was revoking any consent that may have been previously given to be

called on her cellular telephone.

                                         CAUSE OF ACTION
                                (Against Defendant and Does 1-100)
                                     (Violation of the TCPA)
                                         (47 U.S.C. § 227)

        28.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph

above by reference as if fully stated herein.

        29.     Since at least November of 2019, Defendant started calling Plaintiff’s cellular

telephone requesting that payment be made on the account(s) Plaintiff held with Defendant.

        30.     Plaintiff informed Defendant that she was revoking consent to be contacted by

Citibank via telephone in November of 2019.

        31.     Citibank continued to call Plaintiff frequently after Plaintiff withdrew her consent

to be contacted by an automatic dialing machine.

        32.     Defendant would contact Plaintiff frequently regarding payment on the account(s).

        33.     Defendant placed the above cited calls using an artificial or prerecorded voice to

deliver the collection messages without Plaintiff’s prior express consent.

        34.     Plaintiff estimates that Defendant contacted Plaintiff on at least twenty (20)



 Page 4 of 7                              Plaintiff’s Complaint               Case No. ___________
          Case 3:20-cv-00091-JR            Document 1       Filed 01/15/20   Page 5 of 7




separate occasions after Plaintiff informed Defendant that she did not wish to be contacted on her

cellular telephone and withdrew any prior consent that may have been given.

       35.     All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing

system” as defined by 47 U.S.C. § 227(a)(1).

       36.     These calls were made to Plaintiff’s cellular telephone and were not calls for an

emergency purpose as defined by 47 U.S.C. § 227(b)(1)(A).

       37.     These telephone calls by Defendant, or its agent(s), violated 47 U.S.C. §

227(b)(1)(A)(iii).

                                          ATTORNEYS’ FEES

       38.     On or about November 27, 2019, Plaintiff’s counsel sent a demand letter to Citibank

seeking $10,000.00 as compensation for Defendant’s statutory violations. This notice was sent

more than thirty (30) days before Plaintiff commenced this suit. Citibank has not tendered

$10,000.00, or a lesser amount, to Plaintiff. Accordingly, Plaintiff seeks to recover all of her

attorneys’ fees in connection with the preparation and trial of this cause under the authority of OR.

REV. STAT. § 20.080, or as otherwise provided by law, and for further reasonable attorneys’ fees

in the event this case is appealed.

                                          PRAYER FOR RELIEF

       39.     WHEREFORE, Plaintiff prays for judgment as follows:

               a. An award of statutory damages of $1,500.00, pursuant to 47 U.S.C. §

                     227(b)(3)(C) for each and every violation;

               b. Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such conduct

                     in the future; and

               c. Pursuant to 15 U.S.C. 1692(k) both actual damages and statutory damages in




 Page 5 of 7                              Plaintiff’s Complaint              Case No. ___________
          Case 3:20-cv-00091-JR       Document 1       Filed 01/15/20       Page 6 of 7




                 an amount to be proven at trial.



                                                             Respectfully submitted,


                                                             PERRY, SHIELDS, CAMPBELL,
                                                             FLOYD, PLLC

Dated: January 15, 2020                                      /s/ Kyle Schumacher
                                                                 Kyle Schumacher
                                                                 Attorneys for Plaintiff




 Page 6 of 7                         Plaintiff’s Complaint                  Case No. ___________
          Case 3:20-cv-00091-JR         Document 1       Filed 01/15/20        Page 7 of 7




                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial of this matter by jury.

                                                                PERRY, SHIELDS, CAMPBELL,
                                                                FLOYD, PLLC

Dated: January 15, 2020                                         /s/ Kyle Schumacher
                                                                    Kyle Schumacher
                                                                    Attorneys for Plaintiff




 Page 7 of 7                           Plaintiff’s Complaint                   Case No. ___________
